Order entered September 9, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-14-00479-CV

                      SHARLET O. MITCHELL, ET AL., Appellants

                                                V.

       NUGGEHALI NEIL SATYU, MD AND ZAHOUR AHMED, MD, Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-03855-D

                                            ORDER
       We GRANT appellee Zahoor Ahmed, M.D.’s unopposed motion for extension of time

and ORDER his brief be filed no later than September 18, 2014. No further extensions will be

granted absent exigent circumstances.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE